Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment filed on 4/4/2022 has been entered.

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. The response with regard to the newly added limitation is presented the below rejection. Further, the newly added claim 21 is rejected in this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 20140151639).

Regarding claim 1. Fig 18B (see also annotated Fig 18B) of Chang discloses A semiconductor device structure, comprising: 
a source/drain feature 230S/230D (the bottommost 230S/230D layer) comprising a first surface (top surface), a second surface (bottom surface) opposing the first 
    PNG
    media_image1.png
    443
    727
    media_image1.png
    Greyscale
surface, and a sidewall (lateral surface) connecting the first surface to the second surface; 
a dielectric layer 14/50A (the bottommost 50A as shown in the annotated Fig 18B) in contact with the second surface of the source/drain feature (top surface of 14/50A is in contact with the bottom surface e of both 230S and 203D); 
a semiconductor layer 230N (the bottommost 230N shown in the annotated Fig 18B, [0097]) having a first surface (top surface), a second surface (bottom surface) opposing the first surface, and a sidewall (both lateral surfaces) connecting the first surface to the second surface, 
wherein the sidewall of the semiconductor layer is in contact with the sidewall of the source/drain feature (Fig 18B: left sidewall is in contact with the right sidewall of 230S and right sidewall is in contact with the left sidewall of the 230D), and 
the second surface of the semiconductor layer is co-planar with the second surface of the source/drain feature (Fig 18B: all the bottom surface of three layers are coplanar); and 
the second surface of the semiconductor layer is in contact with the dielectric layer (as shown in the annotated Fig 18B, the bottom surface of 230N in direct contact with the top surface of the 50A which is part of the dielectric layer); 
a gate dielectric layer (as shown in the annotated Fig 18B, the dielectric layer 50B wrapping around the gate electrode 52B) in contact with the first surface of the semiconductor layer (as shown in the annotated Fig 18B, the bottom surface of gate dielectric layer 50B is in contact with the top surface of the bottommost 230N), and 
a gate electrode layer 52B formed on the gate dielectric layer (Fig 18B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20140151639) in view of Ha (US 20210217860).

Regarding claim 2. Chang discloses The semiconductor device structure of claim 1 except wherein the first surface of the source/drain feature has a concave profile.
However, Fig 2 of Ha discloses first surface (top surface of SD1 below AC) of the source/drain feature has a concave profile.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chang’s device to have the Ha’s feature for the purpose of providing enhanced integration with self-aligned contact [0039]-[0040].

Regarding claim 4. Chang discloses The semiconductor device structure of claim 1 except further comprising: 
a silicide layer in contact with the first surface of the source/drain feature;
a source/drain contact in contact with the silicide layer; 
a dielectric cap in contact with the source/drain contact; and 
a conductive feature extending through the dielectric cap layer and in contact with the source/drain contact.
However, Fig 2 of Ha discloses 
a silicide layer (SC) in contact with the first surface of the source/drain feature (SD1);
a source/drain contact (AC) in contact with the silicide layer; 
a dielectric cap 130 in contact with the source/drain contact; and 
a conductive feature (VI) extending through the dielectric cap layer and in contact with the source/drain contact.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chang’s device to have the Ha’s feature for the purpose of providing enhanced conductivity between metal contact and semiconductor region.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20140151639) in view of Zhang (US 20190181224).

Regarding claim 21. (New) Chang discloses The semiconductor device structure of claim 1 except further comprising: 
a dielectric spacer disposed between the gate structure and the source/drain feature, 
wherein the dielectric spacer is in contact with the first surface of the semiconductor layer.
But Fig 7 of Zhang discloses a dielectric spacer 24S [0048] disposed between the gate structure 30/32 (the third 32/30 from the top 32) and the source/drain feature 22/26 (the bottommost 22/26), 
wherein the dielectric spacer is in contact with the first surface of the semiconductor layer (Fig 7).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chang’s device structure to have the Zhang’s spacer for the purpose of providing enhanced source/drain isolation with self-limited inner spacer. Thereby enhancing integration [0001]-[0004]. 

Allowable Subject Matter
Claims 5-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the second gate dielectric layer has a first surface that is co-planar with the first surface of the first gate dielectric layer; and a first dielectric layer disposed in the second region of the semiconductor device structure, the first dielectric layer is in contact with the second surface of the second source/drain feature, the second surface of the second source/drain feature is below the first surface of the second gate dielectric layer, and the second surface of the first source/drain feature is above the first surface of the first gate dielectric layer”.

Regarding claim 16. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first trench extending a first depth into the substrate;  the second trench extending a second depth into the substrate, and the first depth is greater than the second depth; removing a portion of the substrate until the second epitaxial layer in the second trench and the sacrificial layer in the first trench are exposed; removing the second epitaxial layer, at least a portion of the substrate, and a portion of the second source/drain feature in the second region so that a bottom surface of the substrate in the second region and a bottom surface of the second source/drain feature are co-planar, the bottom surface of the second source/drain feature is at a first level and a bottom surface of the sacrificial layer is at a second level, and the first level is different than the second level”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826